Case: 16-16921   Date Filed: 11/14/2017   Page: 1 of 20


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16921
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:15-cr-20800-KMW-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

DESMOND ALEXANDER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (November 14, 2017)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-16921        Date Filed: 11/14/2017      Page: 2 of 20


       Desmond Alexander appeals his convictions under the Maritime Drug Law

Enforcement Act (“MDLEA”) for conspiring to possess and possessing with intent

distribute 1,000 kilograms or more of marijuana on board a vessel subject to the

jurisdiction of the United States.         Alexander argues that insufficient evidence

supported the jury’s finding that the offense involved 1,000 kilograms or more of

marijuana, that the district court abused its discretion in admitting evidence of his

post-arrest, pre-Miranda 1 silence, and that the MDLEA is unconstitutional as

applied to him.          Alexander also challenges his 120-month sentence of

imprisonment, which is the statutory minimum under the MDLEA for an offense

involving 1,000 kilograms or more of marijuana.                  He argues that excluding

MDLEA defendants from relief under the so-called “safety valve,” 18 U.S.C.

§ 3553(f), violates equal protection. After careful review, we affirm.

                                               I.

       In the light most favorable to the verdict, the relevant facts are these. 2 On

the night of September 19, 2015, a marine patrol aircraft spotted a suspicious

vessel traveling east in international waters about 70 nautical miles south of the

Dominican Republic. The aircraft notified the U.S. Coast Guard cutter Richard

Dixon, which moved to intercept. Approximately three hours later, in the early
       1
          Miranda v. Arizona, 384 U.S. 436 (1966).
       2
          “We review de novo whether there is sufficient evidence in the record to support a
jury’s verdict in a criminal trial, viewing the evidence in the light most favorable to the
government, and drawing all reasonable factual inferences in favor of the jury’s verdict.” United
States v. Jiminez, 564 F.3d 1280, 1284 (11th Cir. 2009).
                                               2
             Case: 16-16921       Date Filed: 11/14/2017   Page: 3 of 20


morning hours of September 20, the Richard Dixon arrived in the area of the

suspect vessel, which was still in international waters, and then launched a small

chase boat with a crew of four.

       The chase boat, commanded by Boatswain’s Mate Travis Mills, approached

the vessel and turned on its blue lights, which is an international sign for law

enforcement. Using a megaphone, Mills identified himself as a Coast Guard

officer and commanded the vessel to stop. Instead of stopping, the vessel made a

180-degree turn and fled, maneuvering erratically. Mills observed three men on

board the vessel, including one who fell or jumped overboard during the pursuit.

The vessel eventually stopped when the chase boat fired a warning shot across its

bow.

       Once the suspect vessel had stopped, the chase boat went to rescue the

overboard man, later identified as Alexander, from the water. Meanwhile, the two

men who remained on the vessel began throwing packages, or “bales,” into the

water. The chase boat made its way back to the vessel and recovered three of the

bales, which smelled of marijuana.

       Because the vessel did not identify its nationality, Mills began asking a

series of “right of approach” questions to determine the master of the vessel, the

nationality of the vessel, and its destination, among other things. According to the

vessel’s master, the vessel was of Jamaican origin and was bound for Antigua to


                                           3
              Case: 16-16921     Date Filed: 11/14/2017      Page: 4 of 20


deliver the packages in the bow of the boat. Mills observed that these packages

were wrapped similarly to the bales recovered from the water. Mills relayed this

information to the Richard Dixon, which used the information to contact Jamaican

authorities about the suspect vessel.

      While the chase-boat crew waited for permission from the Richard Dixon to

board, the vessel began to take on water. The chase-boat crew received orders to

remove some of the packages from the vessel and to bring its three crewmembers

to the cutter. The chase-boat crew transferred eleven or twelve bales from the

vessel to the chase boat and then returned to the cutter with Alexander and the

other two men. The crew also brought the vessel and attached it to the cutter.

After about an hour, however, the vessel again began to take on water, so the

remaining bales were removed and brought on board the Richard Dixon. Some of

the bales slid into the water during this recovery effort.

      Chief Petty Officer Wesley Stigsell testified that he conducted an inventory

of the items recovered from the vessel. Stigsell counted a total of 49 bales of

suspected marijuana. Mills estimated that each bale he lifted weighed around 50

pounds. Another member of the chase-boat crew, Engineering Officer of the

Watch Michael Lagasca, estimated that each bale weighed around 40 to 50 pounds.

Thereafter, the contraband and vessel crewmembers were transferred to the United

States Coast Guard cutter Resolute.


                                           4
              Case: 16-16921   Date Filed: 11/14/2017     Page: 5 of 20


      On September 29, 2015, the Coast Guard delivered a shipment of marijuana

to the DEA in Miami, Florida. DEA Special Agent Peter David Yates testified that

he received 49 bales of marijuana from the Coast Guard and then weighed them on

an electronic scale. He recorded a total weight of 1,251 kilograms, which included

the weight of the packaging. After he had weighed the bales, Yates took what he

described as a “representative sample” from the bales for testing by the DEA

laboratory.

      According to Yates, each bale was composed of multiple compressed

“bricks” of marijuana that were wrapped in a black trash bag and then taped with

“packing tape.” The stacked bricks were then wrapped in a white “burlap plastic

sack.” Yates testified that the white sacks encasing the bales were “very, very

light” and did not weigh more than a “Publix trash bag,” and that the black bags

and tape encasing each brick were “very light” and weighed only “slightly more”

than the white sacks. Yates’s description of the packaging was consistent with the

descriptions provided by other witnesses, including Peter Imbriale, the Executive

Officer of the Richard Dixon. The jury also saw several pictures of the bales.

Yates did not weigh the packaging materials separately.

                                       II.

      After his arrest, Alexander and two codefendants, Garth Forrest and Derrick

Findely, were indicted on one count of conspiracy to possess with intent to


                                        5
              Case: 16-16921     Date Filed: 11/14/2017     Page: 6 of 20


distribute 1,000 kilograms or more of marijuana while on board a vessel subject to

the jurisdiction of the United States, in violation of 46 U.S.C. §§ 70503(a)(1) and

70506(a) and (b), and 21 U.S.C. § 960(b)(1)(G), and one count of possession with

intent to distribute 1,000 kilograms or more of marijuana while on board a vessel

subject to the jurisdiction of the United States, in violation of 46 U.S.C.

§§ 70503(a)(1) and 70506(a), 21 U.S.C. § 960(b)(1)(G), and 18 U.S.C. § 2.

Forrest, who was identified as the master of the vessel, was also charged with

failure to heave to, in violation of 18 U.S.C. § 2237(a)(1). Forrest pled guilty to

the conspiracy charge and agreed to cooperate with the government by testifying at

Alexander’s trial. Findely pled guilty but did not testify at trial.

      Before trial, Alexander moved to dismiss the indictment on grounds that the

MDLEA was unconstitutional as applied to him. The district court denied the

motion, concluding that Alexander’s arguments were foreclosed by binding circuit

precedent. Also before trial, the government filed a certification that the vessel

was “without nationality,” and therefore subject to the jurisdiction of the United

States. See 46 U.S.C. § 70502(c)(1), (d).

      Trial began on August 9, 2016. During the trial, the prosecutor read the

following stipulation to the jury:

      The United States, Defendant Desmond Alexander, and his
      undersigned counsel hereby stipulate and agree to the following facts
      which the jury must accept as having been proved beyond a
      reasonable doubt:
                                            6
             Case: 16-16921    Date Filed: 11/14/2017   Page: 7 of 20




      [T]he substance recovered from international waters on September 20,
      2015[,] by the United States Coast Guard Cutters Richard Dixon and
      Resolute is, in fact, marijuana.

      At the close of the government’s case-in-chief, Alexander moved for a

judgment of acquittal under Rule 29, Fed. R. Crim. P., which the district court

denied. Alexander then presented his defense, offering, among other evidence,

video-recorded deposition testimony from Kellion Martin Campbell and Errol

Dawson. The gist of this evidence was that Alexander had boarded the vessel out

of desperation to leave Jamaica and return to his home in Antigua because he had

been threatened by a suitor of Campbell, Alexander’s girlfriend.

      During the government’s rebuttal case, the district court allowed the

government to elicit testimony from two crewmembers of the Richard Dixon about

Alexander’s failure to mention that innocent explanation after he had been taken

into custody but before he had been given Miranda warnings. The prosecutor

referenced this testimony during closing arguments.

      Following the close of all the evidence, Alexander made a renewed motion

for judgment of acquittal, arguing that the government’s evidence failed to prove

drug quantity beyond a reasonable doubt. The district court denied the motion,

stating that the issues regarding drug weight were factual ones for the jury.

Alexander was convicted on both charges. The jury specifically found that he was

responsible for 1,000 kilograms or more of marijuana. The district court sentenced
                                         7
             Case: 16-16921    Date Filed: 11/14/2017   Page: 8 of 20


Alexander to concurrent terms of 120 months of imprisonment, the statutory

minimum penalty for his offenses. Alexander now appeals.

                                       III.

      Alexander challenges his convictions on three main grounds.        First, he

contends that the government failed to prove beyond a reasonable doubt that the

offense involved 1,000 kilograms or more of marijuana. Second, he argues that the

district court abused its discretion by admitting his post-arrest, pre-Miranda

silence. Finally, he maintains that the MDLEA is unconstitutional as applied to

him, though he acknowledges that our precedent is to the contrary. We address

each argument in turn.

A.    Sufficiency of the Evidence of Drug Quantity

      Describing the manner in which the government sought to prove the weight

of the marijuana as “lackadaisical,” Alexander maintains that the evidence was too

speculative to meet the government’s burden of proof.       He contends that the

government failed to prove whether all of the recovered substance was marijuana,

whether the marijuana that DEA Special Agent Yates weighed actually came from

Alexander’s vessel, and whether the marijuana itself, without including the weight

of packaging or the potential weight of water, weighed 1,000 kilograms or more.

      We review de novo whether sufficient evidence in the record supports the

jury’s verdict in a criminal trial. United States v. Wilchcombe, 838 F.3d 1179,


                                        8
             Case: 16-16921     Date Filed: 11/14/2017   Page: 9 of 20


1188 (11th Cir. 2016), cert. denied, 137 S. Ct. 2265 (June 19, 2017).           The

evidence, which we view in the light most favorable to the government, “must be

such that a reasonable trier of fact could find that the evidence established guilt

beyond a reasonable doubt.” Id. (internal quotation marks omitted). In reviewing

the evidence, we assume that the jury made all credibility choices in support of the

verdict, and we accept all reasonable inferences that tend to support the

government’s case. Id.

      The government was required to prove beyond a reasonable doubt that the

offense involved 1,000 kilograms or more of marijuana because that finding

increased the statutory minimum sentence. See Alleyne v. United States, 133 S. Ct.

2151, 2158 (2013) (“Facts that increase the mandatory minimum sentence are

therefore elements and must be submitted to the jury and found beyond a

reasonable doubt.”). Specifically, the jury’s finding of 1,000 kilograms or more of

marijuana increased Alexander’s minimum sentence to ten years of imprisonment.

See 21 U.S.C. § 960(b)(1)(G); cf. id. § 960(b)(2)(G) (providing for a statutory

minimum of five years of imprisonment for an offense involving 500 to 999

kilograms of marijuana).

      Here, sufficient evidence supports the jury’s finding beyond a reasonable

doubt that the offenses involved 1,000 kilograms or more of marijuana. As to the

nature of the substance, Alexander stipulated at trial that the substance recovered


                                         9
            Case: 16-16921     Date Filed: 11/14/2017   Page: 10 of 20


by the Coast Guard on September 20, 2015, was “in fact, marijuana.”              By

stipulating to an essential element of the crime charged, Alexander removed the

government’s burden of proof on that element. United States v. Hardin, 139 F.3d

813, 815–16 (11th Cir. 1998). Thus, we do not address Alexander’s arguments

about the DEA’s drug-testing methods because he waived his right to contest

whether the substance was marijuana. See id.

      Next, sufficient evidence supports the jury’s finding that the bales that were

weighed by DEA Special Agent Yates were from Alexander’s vessel as opposed to

another interdiction. The evidence reflects that the Richard Dixon recovered 49

bales of marijuana from Alexander’s vessel and transferred them to the Resolute.

Then, on September 29, 2015, shortly after the interdiction, Yates received from

the Coast Guard the exact same number of bales of marijuana, which weighed

1,251 kilograms. Although the government did not directly establish that the bales

recovered by the Richard Dixon were the same bales that Yates weighed, there is

no evidence that the Richard Dixon or the Resolute engaged in another interdiction

from September 19 through September 29. Plus, the jury was able to compare

Yates’s description of the bales’ packaging with pictures of the bales onboard the

Richard Dixon. Viewing the evidence in the light most favorable to the verdict, a

jury reasonably could have inferred that the 49 bales of marijuana that were




                                        10
              Case: 16-16921   Date Filed: 11/14/2017   Page: 11 of 20


recovered from Alexander’s vessel were the same 49 bales of marijuana that were

delivered to the DEA in Miami and weighed by Yates.

      As for the weight of the marijuana, the government produced sufficient,

credible evidence to support the jury’s finding that the marijuana weighed 1,000

kilograms or more. Yates testified that he weighed the 49 bales of marijuana on an

electronic scale and that the total weight was 1,251 kilograms, or around 2,752

pounds (using a conversion rate of 2.2 pounds to 1 kilogram). Although Yates did

not weigh the packaging, we disagree with Alexander that the government’s

evidence was too speculative to support his conviction. See United States v.

Villegas, 911 F.2d 623, 628 (11th Cir. 1990) (“In a criminal case, the ultimate

burden on the government is the ability to draw a reasonable inference, and not a

speculation, of guilt.”).

      A reasonable jury could have concluded beyond a reasonable doubt that

excluding the weight of the packaging from the total weight would not have

brought the marijuana weight below 1,000 kilograms. The packaging would have

made a material difference only if it weighed a total of around 250 kilograms, or

550 pounds (using the same conversion rate as above), or more. Divided by 49

bales, that works out to just over 11 pounds of packaging per bale. Yates’s

testimony, however, reflects that the weight of the packaging was minimal.




                                        11
             Case: 16-16921    Date Filed: 11/14/2017   Page: 12 of 20


      Yates testified that the white sacks that encased the bales were “very, very

light” and did not weigh more than a “Publix trash bag,” and that the black bags

and tape that encased each brick in the bale were also “very light” and weighed

only “slightly more” than each of the white sacks. Although Yates did not provide

a concrete number for the weight of the packaging, he provided a common

reference point—the weight of a plastic trash bag—from which the jury could have

drawn a reasonable inference that the packaging did not add over ten pounds to

each bale. See United States v. Gainey, 111 F.3d 834, 836 (11th Cir. 1997) (“In

evaluating the facts of a case, the law permits jurors to apply their common

knowledge, observations and experiences in the affairs of life.” (internal quotation

marks omitted)). We therefore conclude that Yates’s testimony was sufficiently

definite to support the jury’s finding that excluding the weight of the packaging did

not bring the weight of the marijuana itself below 1,000 kilograms.

      Alexander also contends that Yates’s testimony is insufficient because he

relied on his knowledge from other cases and stated that he did “not recall

specifically” what the packaging looked like in this case.        However, Yates’s

description of the packaging was entirely consistent with the description provided

by Executive Officer Imbriale, among others, and the jury was able to compare

Yates’s description with the pictures admitted into evidence.         Based on the




                                         12
             Case: 16-16921    Date Filed: 11/14/2017   Page: 13 of 20


evidence as a whole, the jury reasonably could have credited Yates’s testimony

about the weight of the packaging material.

      As for the possibility of the marijuana bales being water-logged, the jury

reasonably could have concluded from the evidence that the bales were packaged

in such a way as to make them waterproof, or nearly so. The jury saw and heard

evidence of the bales’ packaging. And it is reasonable to infer that drug-traffickers

transporting product over open water in a vessel like the one in this case, which

began to take on water once stopped, would attempt to make the packaging water-

tight. While some of the bales in this case were recovered from the water, the

bales remained buoyant, suggesting that they had not taken on water. Plus, there

was no evidence that any of the marijuana was wet when the bales were weighed.

From this evidence, a jury reasonably could have found that any potential water

weight was negligible.

      While the government clearly could have done more to prove drug quantity

with greater specificity, we cannot conclude that the evidence was insufficient to

support a finding beyond a reasonable doubt that the offenses involved 1,000

kilograms or more of marijuana. Accordingly, we affirm the denial of Alexander’s

motion for judgment of acquittal.




                                         13
             Case: 16-16921     Date Filed: 11/14/2017    Page: 14 of 20


B.    Post-Arrest, Pre-Miranda Silence

      Alexander next argues that the district court abused its discretion by

allowing government witnesses to testify as to his silence after his arrest but before

Miranda warnings were given. We review evidentiary rulings for an abuse of

discretion. United States v. Blake, 868 F.3d 960, 975 (11th Cir. 2017).

      The Supreme Court has held that a defendant’s post-arrest, pre-Miranda

silence is admissible for impeachment purposes. See Brecht v. Abrahamson, 507

U.S. 619, 628 (1993) (“[T]he Constitution does not prohibit the use for

impeachment purposes of a defendant’s silence prior to arrest, or after arrest if no

Miranda warnings are given.” (citations omitted)); United States v. Robinson, 485

U.S. 25, 32 (1988) (holding that prosecutorial references to a defendant’s silence

are permissible when they are a “fair response to a claim made by defendant or his

counsel”); Wilchcombe, 838 F.3d at 1190 (“[T]he Constitution does not prohibit

the use for impeachment purposes of a defendant’s silence . . . after arrest if no

Miranda warnings are given.”). According to the Supreme Court, such silence

may be probative “and does not rest on any implied assurance by law enforcement

authorities that it will carry no penalty.” Brecht, 507 U.S. at 628.

      This Circuit “goes a step further. We permit the prosecution to use a

defendant’s post-arrest, pre-Miranda silence as direct evidence that may tend to

prove the guilt of the defendant.” Wilchcombe, 838 F.3d at 1190; see United States


                                          14
                Case: 16-16921     Date Filed: 11/14/2017     Page: 15 of 20


v. Rivera, 944 F.2d 1563, 1568 (11th Cir. 1991) (“[T]he government may comment

on a defendant’s silence when it occurs after arrest, but before Miranda warnings

are given.”).

       Alexander argues that the government’s use of his post-arrest, pre-Miranda

silence violated his Fifth Amendment rights to due process and against self-

incrimination.     As he acknowledges, however, his argument is foreclosed by

Wilchcombe and Rivera, which, though troubling, are nonetheless binding on us as

a panel. See United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008)

(“Under the prior precedent rule, we are bound to follow a prior binding precedent

unless and until it is overruled by this court en banc or by the Supreme Court.”

(internal quotation marks omitted)). In light of those decisions, we cannot find that

the district court abused its discretion by permitting the government to introduce

limited evidence of Alexander’s pre-Miranda silence in order to rebut defense

evidence. That is true even if Alexander is correct that the evidence was admitted

as substantive evidence of his guilt rather than as impeachment evidence.3

C.     Constitutionality of the MDLEA

       Alexander next argues that the MDLEA is unconstitutional as applied to

him. He argues that Congress’s power to punish felonies on the high seas does not

extend to drug-trafficking offenses with no nexus to the United States, particularly

       3
          We decline Alexander’s request to refer this case for en banc review, though we note
that he is free to move for rehearing en banc under Rule 35, Fed. R. App. P.
                                             15
             Case: 16-16921     Date Filed: 11/14/2017   Page: 16 of 20


offenses involving marijuana, which is no longer universally condemned. He

further asserts that it violates due process for courts to exercise jurisdiction over

conduct without such a nexus. He also maintains that the MDLEA violates his

rights under the Fifth and Sixth Amendments because it removes the factual basis

of the jurisdictional requirement from the jury. Acknowledging contrary circuit

precedent, Alexander seeks to preserve these issues for further review.

      The Constitution permits Congress to “define and punish Piracies and

Felonies committed on the high Seas.” U.S. const. Art. I, § 8, cl. 10. The MDLEA

prohibits individuals from “knowingly or intentionally . . . manufactur[ing] or

distribut[ing], or possess[ing] with intent to manufacture or distribute, a controlled

substance” on board “a vessel of the United States or a vessel subject to the

jurisdiction of the United States.” 46 U.S.C. § 70503(a), (e); see also United States

v. Campbell, 743 F.3d 802, 805 (11th Cir. 2014). Under the MDLEA, a “vessel

subject to the jurisdiction of the United States” includes “a vessel without

nationality,” a term which includes “a vessel aboard which the master or individual

in charge makes a claim of registry that is denied by the nation whose registry is

claimed.” 46 U.S.C. § 70502(c)(1)(A), (d)(1)(A).

      In 1996, Congress amended the MDLEA to provide that “[j]urisdiction of

the United States with respect to a vessel subject to this chapter is not an element

of an offense.” 46 U.S.C. § 70504(a); see Campbell, 743 F.3d at 805. Instead,


                                         16
             Case: 16-16921    Date Filed: 11/14/2017   Page: 17 of 20


jurisdictional issues under the MDLEA “are preliminary questions of law to be

determined solely by the trial judge.” 46 U.S.C. § 70504(a).

      Alexander’s challenges to the MDLEA are foreclosed by our prior

precedent. See, e.g., Wilchcombe, 838 F.3d at 1186; United States v. Cruickshank,

837 F.3d 1182, 1187–88 (11th Cir. 2016), Campbell, 743 F.3d at 809–12; United

States v. Rendon, 354 F.3d 1320, 1324–28 (11th Cir. 2003); United States v.

Tinoco, 304 F.3d 1088, 1108–12 (11th Cir. 2002). In Campbell, for example, we

affirmed the constitutionality of the MDLEA as applied to an unregistered vessel

trafficking marijuana on the high seas. Campbell, 743 F.3d at 809–12. We held

that (1) the MDLEA is a valid exercise of Congress’s power under the Felonies

Clause as applied to offenses without a nexus to the United States, id. at 810; (2) a

conviction under the MDLEA does not violate a defendant’s right to due process

under the Fifth Amendment even when the offense lacks such a nexus, id. at 812;

and (3) the Fifth and Sixth Amendments do not require a jury to determine whether

extraterritorial jurisdiction exists under the MDLEA, id. at 809. Campbell remains

good law. See, e.g., Cruickshank, 837 F.3d at 1188 (concluding that Campbell

foreclosed a defendant’s challenges to the MDLEA).

      For these reasons, the district court properly denied Alexander’s motion to

dismiss the indictment.




                                         17
               Case: 16-16921        Date Filed: 11/14/2017       Page: 18 of 20


                                                IV.

       Finally, Alexander argues that his sentence should be vacated because, in his

view, denying safety-valve relief to defendants convicted under the MDLEA

violates equal protection. We ordinarily review de novo the constitutionality of a

statute, because it presents a question of law, but we review for plain error only

where a defendant raises his challenge for the first time on appeal. United States v.

Wright, 607 F.3d 708, 715 (11th Cir. 2010). Because Alexander did not raise this

specific issue before the district court, we review for plain error. 4

       “To find plain error, there must be: (1) error, (2) that is plain, and (3) that

has affected the defendant’s substantial rights.” United States v. Hesser, 800 F.3d

1310, 1324 (11th Cir. 2015) (quoting other sources). If those three conditions are

met, we may correct the error if it seriously affects the fairness, integrity, or public

reputation of judicial proceedings. Id. For an error to be “plain,” it must be

“obvious and clear under current law.” United States v. Eckhardt, 466 F.3d 938,

       4
          We are not persuaded by Alexander’s assertion that the district court violated United
States v. Jones, 899 F.2d 1097 (11th Cir. 1990), overruled on other grounds by United States v.
Morrill, 984 F.2d 1136 (11th Cir. 1993) (en banc), such that de novo review applies. Jones
requires district courts to give parties an opportunity, following the imposition of sentence, “to
object to the district court’s ultimate findings of fact and conclusions of law and to the manner in
which the sentence is pronounced.” Jones, 899 F.2d at 1103. Here, the court did so. After
imposing sentence, the court asked defense counsel if he “object[ed] to the Court’s finding of
fact or the manner in which sentence was pronounced?” The fact that the court did not
specifically mention “legal” objections does not mean that the court failed to elicit “fully
articulated objections.” Indeed, defense counsel clearly “understood the court to be eliciting
objections,” including legal ones. United States v. Campbell, 473 F.3d 1345, 1348 (11th Cir.
2007). In fact, in response to the court’s question, defense counsel re-raised a legal objection to
the constitutionality of the MDLEA, which flatly contradicts Alexander’s current claim that
counsel did not understand the court to be eliciting legal objections. We review for plain error.
                                                18
             Case: 16-16921     Date Filed: 11/14/2017    Page: 19 of 20


948 (11th Cir. 2006). Unless the explicit language of a statute or rule specifically

resolves an issue, there can be no plain error without precedent from the Supreme

Court or this Court directly resolving the issue. Hesser, 800 F.3d at 1325.

      The “safety valve” permits a district court to sentence certain drug offenders

below any applicable statutory minimum sentence.           See 18 U.S.C. § 3553(f).

Specifically, “in the case of an offense under section 401, 404, or 406 of the

Controlled Substances Act (21 U.S.C. 841, 844, 846) or section 1010 or 1013 of

the Controlled Substances Import and Export Act (21 U.S.C. 960, 963),” the court

shall sentence the defendant “without regard to any statutory minimum sentence” if

the court finds at sentencing that the defendant has met five listed criteria. Id.

      In United States v. Pertuz-Pertuz, 679 F.3d 1327 (11th Cir. 2012), we held

that, under the plain language of § 3553(f), defendants convicted under the

MDLEA are not eligible for safety-valve relief. Id. at 1328. We explained that, by

its terms, the safety valve applies only to convictions under the five listed

statutes—21 U.S.C. §§ 841, 844, 846, 960, and 963. Id. Reasoning that the

express selection of five statutes reflects an intent to exclude others, we held that a

conviction under 46 U.S.C. § 70503 does not qualify for the safety valve because

“no Title 46 offense appears in the safety-valve statute.” Id.

      Alexander argues that the exclusion of the MDLEA from the safety valve

violates equal protection because there is no rational basis to deny safety-valve


                                          19
             Case: 16-16921    Date Filed: 11/14/2017   Page: 20 of 20


relief to offenders who commit wholly foreign drug offenses while making it

available to offenders who commit the same offenses within the territorial United

States. In short, Alexander maintains that geography alone is not a good enough

reason to exclude MDLEA defendants from the safety valve. The government

responds that Alexander cannot show plain error and that there are, in fact, good

reasons apart from geography to distinguish between international drug trafficking

and domestic drug trafficking for purposes of the safety valve.

      Apart from citing the district court’s statements at the sentencing hearing,

Alexander has pointed us to no authority on this issue. Our own research reflects

that neither the Supreme Court nor this Court has addressed whether Congress’s

decision to exclude offenses under the MDLEA from the safety-valve statute

violates equal protection. Accordingly, Alexander has not shown that any error, if

one occurred, was “plain.” See Hesser, 800 F.3d at 1325. We therefore affirm

Alexander’s 120-month sentence.

                                              V.

      For the reasons stated, we AFFIRM Alexander’s convictions and total

sentence.




                                         20